Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 10 July 1822 to 11 July 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					3.My dearest Friend.
					Washington 10. July 1822.
				
				Receiving on Sunday your rebuke for the blank covers I had forwarded to you, I should have felt it more severely had I not concluded that about the same hour you would be receiving from me the proof that I had not been altogether so remiss as you had supposed.We have had since the beginning of the month such a succession of roasters, day and night that I have felt myself almost reduced to the condition of a vegetable—At the same time I have had brother Jonathan’s Salutations to refresh me, and am in the very act of doing myself the Justice to return them—I am somewhat apprehensive that the Public will grow weary of us both; for in all personal controversies brought before them, they never like to be moved from their neutrality, and there is an almost irresistible propensity to find faults on both sides—Yet I cannot submit to see him turn fabulist at my expence, for the amusement of the NationWe had a rainy Independence day—and as I was walking from the Capitol home, Mrs Calhoun who was riding homewards with Mr and Mrs Gadsden, seeing me walking and but half–sheltered by my Umbrella, stopped the Carriage, and offered me a seat which I accepted—She then invited me to call on them in the Evening, which I did, and spent it very agreeably—Mr Calhoun has since spent part of an Evening with me.The President and his Lady have returned from Loudoun, and will stay some days here—Their next visit will be to Albemarle.The Washington Theatre opened last Night with the Rivals and the Review, or the Wags of Windsor—I had never seen either of them before, and was well pleased with Sir Anthony Absolute. Mrs Malaprop and Caleb Quotem—To morrow they give the Busy–Body.Mr William Brent you doubtless know has lost his wife; who is much lamented—Mr F Key of Georgetown is also in deep affliction—He had a small boy who was drowned yesterday in the river.I cannot come to Philadelphia, being “like sad Prometheus fastened to my Rock”—but I will send you some cash—The Spirit of Martyrdom seems to come upon me, and I sometimes think it would be happy for me, if I could die at my Post—Till death at least, I am yours
				
					J. Q. Adams
				
				
					11. July 1822—At 55.1.As down the devious Hill of Life,We wind our anxious way, More feebly beats the pulse of Strife,Day tramples upon Day.No more, the slackening sinew bends,With promptitude to SkillHer aid, no longer, Memory lendsObsequious to the Will2Ye flowers! in vain, the sense to cheer,Your fragrance sweet ye fling!Unhe3ded falls upon the ear,The minstrelsy of Spring.Dims the bright hues of Nature’s dipTo orbs suffused are given;And ah! the touch of Beauty’s lipNo longer thrills of Heaven—3.Yet while the extasies of youthOn blunted senses fall;The Heart that leans on Love and Truth,Is not bereft of all.For him, when Earth shall pass away, Celestial Spheres shall roll, And every sensual joy’s decayYield Rapture of the Soul.Ellen is well—And so are we all—I send you an order upon the Bank of Pennsylvania for 100 dollars—You must endorse your name on the back of it, when you send it to receive payment.We are going to dine with Mr and Mrs Frye—Your affectionate husbandJ. Q. A.
				
			